              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :    Crim. No. 1:19-CR-00216
                                     :
                  v.                 :
                                     :
DEVARES VICK                         :    Judge Sylvia H. Rambo

                                 ORDER

     AND NOW, in accordance with the court’s accompanying memorandum, IT

IS HEREBY ORDERED THAT the Magistrate Judge’s Report and

Recommendation (Doc. 79) is adopted, with limited exception regarding certain

factual findings, and Defendant’s motion to suppress evidence (Doc. 27) is

DENIED.

SO ORDERED.


                                         /s/ Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge


Dated: May 3, 2021
